The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1, 27-29 and 40-47 are pending is the Claim Set filed 6/02/2021.
Claims 1, 27-29 and 40-47 are for examination.

Withdrawn Rejections

The rejection of claims 1, 27-29 and 40, 42, 44 and 46 under 35 U.S.C. 103(a) as being unpatentable over Perry et al (US20120238552) in view of Liversidge et al (USP 5145684) is withdrawn. Perry and Liversidge, as a whole, fail to make obvious a composition comprising aripiprazole lauroxil (claimed aripiprazole prodrug) and polysorbate 20 (claimed surface stabilizer) in a ratio between about of 14:1 to about 22:1, wherein aripiprazole lauroxil has a volume based particle size (Dv50) between about 350 nm and about 175 nm and polysorbate 20 is adsorbed on the surface of these aripiprazole lauroxil particles, wherein polysorbate 20 is available as a free component for solubilisation of aripiprazole lauroxil, as claimed in the Claim Set filed 6/17/2020.


Maintained Rejections
Double Patenting
The rejection of claims 1, 27-29 and 40-47 on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 10016415 (herein ‘415) is maintained. The rejection is repeated below.


Response to Arguments
Applicants argue that this rejection be held in abeyance until the claims of the instant application have been indicated as allowable, at which time Applicant will file a terminal disclaimer over the '415 patent.

Applicant’s arguments have been fully considered but they are not persuasive, because Applicants did not distinctly and specifically point out the supposed errors in the double patenting rejection. A request to hold a rejection in abeyance is not a proper response to a rejection. Rather a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02). Therefore, the Double Patenting rejections of record have been maintained as no action regarding these rejections has been taken by Applicants at this time.

The rejection of claims 1, 27-29 and 40-47 on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 8-9, 11-12 and 21 of U.S. Patent No. 10849894 (herein ‘894) is maintained. The rejection is repeated below.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘894 claims are directed to a method of treating a mammal having a condition 

Response to Arguments
Applicants argue that this rejection be held in abeyance until the claims of the instant application have been indicated as allowable, at which time Applicant will file a terminal disclaimer over the '894 patent.



The rejection of claims 1, 27-29 and 40-47 on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 7, 13-14, 17-19 and 21 of U.S. Patent No. 10688091 (herein ‘091) is maintained. The rejection is repeated below. 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘091 claims and Instant Claims are directed to compositions having common subject matter. ‘091 claims are directed to a composition encompassing that of instant claims wherein ‘091 claims comprise a population of particles of an aripiprazole prodrug (n = 10)) having a volume based particle distribution size (Dv50) that overlaps or lies within the range of about 14:1-22:1 and 17:1-20:1, as instantly claimed. In the case where the claimed ranges 

Response to Arguments
Applicants argue that this rejection be held in abeyance until the claims of the instant application have been indicated as allowable, at which time Applicant will file a terminal disclaimer over the '091 patent.

Applicant’s arguments have been fully considered but they are not persuasive, because Applicants did not distinctly and specifically point out the supposed errors in the double patenting rejection. A request to hold a rejection in abeyance is not a proper response to a rejection. Rather a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b) and 714.02). Therefore, the Double Patenting rejections of record have been maintained as no action regarding these rejections has been taken by Applicants at this time.


The USPTO internet Web site contains terminal disclaimer forms which may be used. 
Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusions
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626